JUDGMENT
Tsoucalas, Judge:
The Court having received and reviewed the Department of Commerce, International Trade Administration’s (“ITA”) Results of Redetermination Pursuant to Court Remand NSK Ltd. and NSK Corporation v. United States, Slip Op. 93-178 (September 10, 1993) filed on November 9,1993, and the ITA’s Amended Results of Redetermination Pursuant to Court Remand NSK Ltd. and NSK Corporation v. United States, Slip Op. 93-216 (November 18, 1993) filed on December 8, 1993 (collectively “Remand Results”); it is hereby
Ordered that the Remand Results filed by the ITA are affirmed; and it is further
Ordered that this case is dismissed.